The Honorable Bill Gwatney State Senator P.O. Box 156 Jacksonville, Arkansas 72076
Dear Senator Gwatney:
This official Attorney General opinion is rendered in response to a question you have raised concerning the accessibility of police reports of automobile accidents. You have asked:
  Under what circumstances can an individual access police reports dealing with automobile accidents if that individual was not involved in the accident? Must this individual submit a request under the Freedom of Information Act in order to obtain such reports?
It is my opinion that police reports1 of automobile accidents must be made available to any member of the public, and that individuals who wish to obtain such reports need not submit a request under the Freedom of Information Act (A.C.A. § 25-19-101 et seq.).
Police reports of automobile accidents are required by law to be made available to the public. The provisions of A.C.A. § 27-53-305 state:
27-53-305. Reports to be public records.
  (a) All traffic accident investigating officers2 reports shall be a public record and be open to public inspection at all reasonable times.
  (b) Photostatic or written copies of the reports may be obtained from the Department of Arkansas State Police in the same manner and for the same fees as prescribed by 27-53-210 for the motor vehicle accident reports made by members of the state police.
A.C.A. § 27-53-305.
Members of the public who wish to obtain copies of police reports of automobile accidents need not submit a request under the Freedom of Information Act.3 Rather, copies of such reports are to be requested in the manner set forth in A.C.A. § 27-53-210, which requires only that the request be presented in writing. This statute also authorizes a $10.00 fee for copies (plus a fee of $1.50 per page for supplemental copies).4
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh
1 It should be noted that the accident reports which are required by A.C.A. § 27-19-501 et seq. to be filed with the Department of Finance and Administration, and which are written by the parties involved in the accident, are, by statute, unavailable to the general public. The prosions of A.C.A. § 27-19-510 specifically prohibit the general public from obtaining access to these reports. This prohibition does not apply to accident reports completed by police officers.
2 The term "investigating officers" is defined as "any state, county, or municipal law enforcement official within his jurisdiction." A.C.A. § 27-53-302(1).
3 However, it is my opinion that such reports must also be made public under the Arkansas Freedom of Information Act. See Op. Att'y Gen. No. 96-070.
4 It should be noted that this statutory fee is different from the fee to be charged for copies provided pursuant to the Freedom of Information Act. See Op. Att'y Gen. No. 96-259 (opining that the fee for copies provided under the FOIA must be reasonably related to the cost of producing the copies).